Opinion issued July 9, 2009
 















     

                                        

                               
In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00876-CR




CAROLYN GULLEY BOLTS, Appellant

v.

THE STATE OF TEXAS, Appellee




On Appeal  from the 177th District Court
Harris County, Texas
Trial Court Cause No. 1115954


 
 
 
 
 
 
MEMORANDUM OPINION
          Appellant, Carolyn Gulley Bolts, pleaded guilty on August 13, 2007, to
aggravated assault with a deadly weapon. See Tex. Penal Code Ann. § 22.02(a)(2).
Pursuant to a plea agreement, the trial court sentenced her to four years’ deferred
adjudication.
          On August 18, 2008, the State filed a motion to adjudicate appellant’s guilt. As
part of another plea agreement with the State, appellant pleaded true to three alleged
violations of her deferred adjudication. The trial court adjudicated appellant’s guilt
on both counts and sentenced her to four years’ imprisonment.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and frivolous, and that the appeal
must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for reversal. 
Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim.
App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant.
Appellant has filed a pro se response. Having reviewed the record and the briefs, we
agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27(Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Yalila Guerrero must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
 
                                                             George C. Hanks, Jr.
                                                             Justice
 
Panel consists of Justices Keyes, Hanks, and Bland. 
Do not publish.  See Tex. R. App. P. 47.2(b).